Citation Nr: 1505453	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cavernous angioma, claimed a traumatic brain injury (TBI).  

2.  Entitlement to seizure disorder.

3.  Entitlement to post-chlorine gas exposure, claimed as breathing problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 2002 to October 2003 and from July 2005 to October 2006.  He also had service in the National Guard, including a period of active duty for training from January 2002 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2014.  A transcript of the hearing has been associated with the claims file.  

The Veteran submitted additional evidence in support of his appeal after the most recent RO adjudication (in a March 2013 supplemental statement of the case (SSOC))).  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

FINDINGS OF FACT

1.  The Veteran was diagnosed with cavernous angioma after service in March 2010, and it is not shown by the credible and most probative evidence to have likely started during service or have been otherwise incurred during service, to include as a result of environmental exposures in Iraq, and there is no credible evidence of chronicity or continuity after service. 

2.  The Veteran is currently diagnosed with a seizure disorder, variously diagnosed as simple partial seizure, focal epilepsy, and complex partial seizure, which is secondary to cavernous angioma, but the credible and most probative evidence does not make it at least equally likely that this medical condition started during service or was otherwise incurred during service, to include as a result of environmental exposures in Iraq, and there is no credible evidence of chronicity or continuity after service. 

3.  The Veteran was exposed to chlorine gas during service, but the credible and competent evidence of record does not reveal a respiratory condition or signs or symptoms involving the respiratory system.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for cavernous angioma, claimed as TBI, are not met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2.  The criteria to establish service connection for a seizure disorder, variously diagnosed as simple partial seizure, focal epilepsy, and complex partial seizure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 3.317 (2014).

3.  The criteria to establish service connection for post-chlorine gas exposure, claimed as breathing problems are not met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in August 2011.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  Furthermore, a VA examination has been conducted, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014). 

Finally, the Veteran testified before the Board in January 2014.  The hearing focused on the issues involved, including the requirement for a current disability and a nexus to service.  See Board Hr'g Tr. 3, 5.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 5, 10.  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may also be established under 38 C.F.R. § 3.317, where a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War exhibits a qualifying disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Finally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).



A.  Cavernous Angioma and Seizures

The Veteran maintains that seizures first starting during his service in Iraq beginning with a head injury where he hit his head on the steering while of an ATV-type vehicle.   He also contends that the seizures are a manifestation of a cavernous angioma that was discovered after service during a work-up for the seizures.  Because the two conditions are related, the Board will discuss them together.

(1) Existence of a Present Disability

There is no material dispute that the Veteran has the claimed conditions.  The cavernous angioma was revealed during a work-up at VA beginning in March 2010.  Several brain magnetic resonance imaging scans (MRI), which were conducted in March 2010, June 2011, and August 2012, confirmed a "stable right frontal-parietal vascular malformation likely representing a cavernous angioma."  The Veteran underwent a craniotomy resection of the cavernous malformation in November 2012 at a private (non-VA) medical facility.  This work-up was undertaken due to the Veteran's complaints of "spells" or "seizures," which involved such symptoms as left-side weakness, drooling, and slurred or lost speech.  A VA doctor in March 2011 characterized this condition as "simple partial seizure." In May 2011, a VA neurologist diagnosed "focal epilepsy."  Shortly thereafter, a VA examiner in October 2011 diagnosed complex partial seizure.  

Likewise, there is no material dispute that the seizure disorder is secondary to the cavernous angioma.  The VA Neurology work-up in May 2011 resulted in an assessment of "focal epilepsy arising from the right temporal region."  (Emphasis added.)  The October 2011 VA examiner concurred that the complex partial seizure was secondary to right cavernous angioma.  

In short, there is no  question that the claimed conditions are diagnosed.  There is also no material dispute that the seizure disorder is secondary to the primary disorder, cavernous angioma.  The central issue in dispute in this appeal concerns whether the cavernous angioma and/or seizure disorder arose during service.

(2) In-Service Incurrence or Aggravation of a Disease or Injury

The Veteran had two periods of active duty service: from November 2002 to October 2003 and from July 2005 to October 2006.  His service records show that he was in Iraq from September 2005 to September 2006.  He submitted a third party witness statement making it reasonably likely that he did hit his head in Iraq, as alleged.  

The Board notes that there is also an indication of pre-service head injuries.  However, the Veteran was found "normal" on examination in November 2011 (immediately prior to his first period of duty) and again in June 2005 (immediately prior to his second period of duty).  Accordingly, the Veteran will be presumed sound for purposes of this adjudication.  There is not clear and unmistakable evidence of a preexisting disease sufficient to rebut this presumption.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).  

(3) Nexus

It remains in dispute whether the current medical conditions arose during service, to include as a result of his head injury.  

As an initial matter, the Board notes that the October 2011 VA examiner characterized the Veteran's cavernous angioma as "congenital" and "congenitally formed."  The VA examiner did not clarify whether this meant it should be considered a congenital defect or a congenital disease.  The examiner's report, however, states that the disease had been "stable" since onset.  This would indicate that it was a congenital defect, for which service connection could not be granted as a matter of law, absent superimposed disease.  See 38 C.F.R. § 3.303(c); O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).

Even if not a congenital defect, the evidence the competent and credible evidence makes a nexus to service unlikely.  

First, neither condition was established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  A continuity of symptomatology is also not supported.  

On this point, the Veteran testified at his Board hearing that his symptoms started during the second period of service after hitting his head in Iraq.  See Board Hr'g Tr. 8.  He started losing his ability to speak "months" after the head injury in 2006.  Board Hr'g Tr. 8.  These "seizures" then started getting progressively worse over the course of two years until he went to VA in 2009.  Board Hr'g Tr. 8.  

The Veteran's statements cannot be considered reliable evidence of onset during service as they have been inconsistent over time.  

In conflict with his current statements, his STRs repeatedly document his affirmative denial of any related symptoms.  Noticeably, he completed a Report of Medical Assessment in September 2006 at the end of his service in Iraq.  He marked having no health concerns; he denied having any injures for which he did not seek medical care; and he felt his overall health was "the same."  He signed this Assessment certifying that "the information provided above is true and complete to the best of my knowledge."  In a Post-Deployment Health Assessment completed on the same day, he marked "No" where asked if he had any relevant symptoms that developed during deployment, including weakness, muscle aches, dimming of vision, dizziness, fainting, and lightheadedness.  It was found that there were "[zero] problems," and no referral was indicated.  He completed another Post-Deployment Health Assessment in February 2007, in which he again denied all pertinent symptoms. 

Contemporaneous statements as to a declarant's then-existing physical condition, such as the Veteran's in-service medical history questionnaires, as opposed to current statements of memory or belief to prove the fact remembered or believed, are recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Furthermore, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

Consistent with these fundamental evidentiary principles, the in-service health assessments must be accepted as the credible and accurate account of his medical condition during service.  Thus, where he was expected to document such symptoms--if they existed--he affirmatively denied such symptoms.  It is particularly significant that he certified the truth of his statements during service.  In short, where he now states that he was having such symptoms as losing speech and muscle spasms in his face, he affirmatively denied having any such symptomatology.  

He now asserts that such symptoms were present, but too minor to report.  He wrote in his November 2012 substantive appeal that he did not "seek medical attention due to the effect because my seizures [were] not that bad."  Earlier, he wrote in an August 2008 statement that while he "was in Iraq, I start[ed] losing the ability to speak for 15 seconds or less.  It felt like muscle spasms in my face.  I didn't know what was wrong but I didn't see a doctor."   He testified at his Board hearing that the episodes were so brief and so intermittent ("it only happened maybe once every 3 or 4 months,") that he "didn't think nothing of it."  Board Hr'g Tr. 8.  

These statements themselves are inconsistent.  In the first two statements, he appears to be asserted that he first recognized during service that something was "wrong" when he started "losing the ability to speak" even though he decided not to seek treatment.  His Board hearing testimony, by contrast, indicates that he did not seek treatment because he was not concerned about it.  

It is hard to reconcile these inconsistent statements.  It is entirely possible, as he now alleges, that he did not report his symptoms because he felt they were too minor or insignificant to report.  Even if done good faith, his misrepresentation during service tends to indicate that he is not a reliable historian as it makes it likely that he was disregarding the accurately and completeness of his answers where truthfulness was required.  The health questionnaires during service were asking him to document any symptoms, not just those that he felt were "significant" or "bad."  

The post-service evidence further calls into question the overall reliability of his testimonial statements.  When he first sought treatment at VA in February 2010, he gave a history of "spontaneous periodic episodes of dysarthria and facial weakness [which] had occurred a few times over the last several weeks."  (Emphasis added.)  A nursing walk-in note from earlier that day likewise shows his report of episodes beginning "about a month ago."  During a VA Neurology consultation the following month, March 2010, it was noted that he had a history of complex partial seizures since 2006.  The next day, however, he gave a history of having his first episode one year prior.  On follow-up with VA Neurology in July 2010, it was noted that he had a seizure disorder "for the past 2 years."  

Statements made while he was seeking treatment for the condition are generally accorded a "guarantee of trustworthiness."  Fed. R. Evid. 701.  Accordingly, it is reasonably expected that he would have consistently reported symptoms beginning during service if such had occurred.  

Overall, as demonstrated by this evidence, the Veteran's account of his history has been inconsistent and contradictory over time.  Therefore, his statements indicating onset during service cannot be found to be reliable evidence supporting a finding that symptoms first started during service.  

Aside from his own assertions, the competent and credible evidence does not make it at least equally likely that either condition began during service.  Therefore, a nexus to service is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b).  Likewise, neither condition is shown to have been manifested to a degree of 10 percent or more within one year of service separation.  

There is otherwise no competent and credible basis to establish a nexus to service.  With regard to whether either condition may be due to the in-service head injury, an MRI conducted by VA in March 2011 found the cavernous angioma to be "[l]ess likely a region of previous trauma."  This assessment tends to make it much more likely that the condition is not the result of the head injury.  

Furthermore, the Veteran underwent a VA examination in October 2011 to address the nexus question.  The VA examiner reviewed the claims file, which included the evidence containing the Veteran's statements indicating an in-service head injury with symptoms starting shortly thereafter.  The VA examiner noted that the date of onset was 2010.  In pertinent part, the VA examiner concluded that the Veteran "was not found to have seizures . . . due to environmental hazards of the gulf.  This [V]eteran's seizure disorder [w]as clearly from congenital cavernous angioma . . . ."  The VA examiner also concluded that the Veteran's seizure condition cannot be considered an environmental hazard of the Gulf.  

This VA examiner's opinion and rationale is not a model of clarity.  Nonetheless, a VA examiner need not "explicitly lay out the examiner's journey from the facts to a conclusion."  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  In this regard, the October 2011 examination report is sufficient to inform the Board of the VA examiner's opinion and underlying rationale.  Moreover, it is presumed that the VA examiner considered all relevant facts of record, including the potentially favorable lay statements indicating the in-service head injury with symptoms starting during service.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Finally, the VA examiner appears to have considered all potential etiologies in this case, including environmental exposures during Gulf War service. Ultimately, the VA examiner reached an unfavorable conclusion on the nexus question.  

This VA examiner's opinion is not directly contradicted by any other competent evidence currently of record.  On this point, a private mental health assessment conducted in April 2011 documents the "Medical Issues: Due to [his] reported TBI, he has reported th[at] he will be seeking brain surgery, which may impede treatment in the future."  If read in isolation, this statement might be read as a nexus opinion.  However, when understood in the context of this treatment record, it is clear that this was not intended to be an informed medical nexus opinion.  Rather, it was documenting the "reported" medical history that might impact his ongoing psychiatric treatment.  Therefore, this statement provides no evidentiary support tending to increase the likelihood of a nexus to service.  This statement is no more probative than the Veteran's own lay statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Also of record are some medical evaluations documenting a past history of head injuries.  For instance, a November 2012 private consultation notes the Veteran's report of the in-service head injury.  A March 2010 VA Neurology consultation notes a history of "head trauma from football injury in high school" (but "[n]o other trauma").  Documenting the history of head injury in the medical reports would indicate that the doctors found this history to be relevant to their evaluations.  However, none of the doctors, either explicitly or implicitly, state an opinion linking the history of head injuries to the cavernous angioma and/or seizure disorder.  Therefore, the Board is unable to determine what these doctors' opinions were, if any.  Accordingly, these medical records are not probative evidence either weighing in favor of against the appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran himself believes there is a nexus to the head injury during service.  However, the medical evidence of record demonstrates that this is a complex medical matter not within the competence of a non-expert lay person to address.  The Veteran has not demonstrated any knowledge, education, training, or experience that would allow him to qualify as an expert in these medical matters.  Accordingly, the Veteran's belief regarding the relationship between his head injury during service and subsequent symptoms has no evidentiary value tending to increase the likelihood of a nexus.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, to the extent the Veteran asserts that a nexus must exist because his symptoms developed temporally after the head injury, it is widely recognized that a temporal proximity is not a valid indicator of a nexus.  See e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).  

Finally, the Board notes that service connection cannot be established on the basis of service in the Persian Gulf during the Gulf War pursuant to 38 C.F.R. § 3.317.  Although the Veteran is a "Persian Gulf veteran" within the meaning of § 3.317, the October 2011 VA examiner's opinion establishes that the Veteran's cavernous angioma is a "congenital" condition.  Regardless of whether it is a "defect" or "disease," the examiner's finding prevents the disease from being considered a "diagnosed illness without conclusive pathophysiology or etiology."  See 38 C.F.R. § 3.317(a)(2)(ii).  Likewise, it is not materially in dispute that the seizure disorder is a result of the cavernous angioma, which means that it too cannot be considered a "diagnosed illness without conclusive pathophysiology or etiology."  See 38 C.F.R. § 3.317(a)(2)(ii).  Accordingly a nexus to service cannot be established under 38 C.F.R. § 3.317.  

For these reasons, the Board must find that the evidentiary record is not in equipoise on the nexus question.

In summary, in reaching its determination in this case, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Nonetheless, the evidence is not in relative equipoise on all material elements. Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Chlorine Exposure

The Veteran also seeks service connection for a respiratory disorder resulting from chlorine exposure during service.  He testified at his Board hearing that this happened as part of his duties to put chlorine in water cisterns to purify the water.  See Board Hr'g Tr. 13.  The powdered chlorine was kept in five-pound buckets, and it had been sitting out in the sun for months.  Id.  The smell "just overwhelmed me so bad that I fell down and I could not breathe probably for a minute.  Then I coughed for hours."  Board Hr'g Tr. 13.  He saw a nurse, but was "done coughing," so was sent back to work.  Board Hr'g Tr. 14.  He had a painter's mask on, but it still affected him.  Id.  

His STRs document the occurrence of the chlorine gas exposure.  Accordingly, for purposes of this appeal, the Board will assume as true that it occurred. 

Nonetheless, the evidence of record does not demonstrate a current disability resulting from the chlorine gas exposure.  

First, the Veteran himself testified at this Board hearing that he does not know what the long-term effects of breathing the "deadly gasses" are "going to be."  See Board Hr'g Tr. 15.  He indicated only that running is "not as easy as it used to be," although he felt "that could be old age too."  Board Hr'g Tr. 15.  He did not describe any specific symptoms, such as coughing, shortness of breath, or other symptoms commonly understood to be associated with the respiratory system.  

Second, he underwent a VA examination in October 2011.  The VA examiner reviewed the relevant information.  The examiner also conducted a clinical examination, and a pulmonary function test (PFT) was performed the same day.  The VA examiner diagnosed post-chlorine gas exposure, hospitalized and resolved without residuals.  The examiner concluded, in pertinent part, that the Veteran "was not found to have []  breathing issues due to environmental hazards of the gulf."  The VA examiner noted that the "chlorine gas exposure resulted from [V]eteran[']s job to purify[y] water using chlorine," but found that "[t]here were no residuals of pulmonary injury after release from hospital 2 days after event."  The VA examiner ended by reiterating his opinion that the Veteran's "acute exposure to chlorine gas" cannot be considered "environmental hazards of the Gulf."  

The remaining VA and private outpatient treatment records likewise show the absence of any respiratory symptoms.  Representative of these clinical records, VA notes from February 2010 and March 2011 show that the Veteran denied all respiratory symptoms, including asthma, abnormal chest X-ray, chronic cough and coughing-up blood.  A VA Vascular Surgery Procedure note in February 2010 notes past pulmonary history to be "[a]symptomatic" with normal chest X-ray/PFT.  

In short, the Veteran denies any known clinical condition or symptoms.  Although he reported running "not as easy as it used to be," he did not identify any associated signs or symptoms involving the respiratory system.  Without such signs or symptoms, there is no evidentiary foundation to grant service connection under § 3.317, on the basis of signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.  More generally, without a current medical condition extant, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board has resolved all reasonable doubt in the Veteran's favor where possible, but the evidence is not in relative equipoise in showing a current diagnosis, which is the material issue in dispute in this issue. Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for cavernous angioma, claimed as TBI, is denied.  

Service connection for a seizure disorder is denied.  

Service connection for post-chlorine gas exposure, claimed as breathing problems, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


